Citation Nr: 1310082	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  12-11 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1951 to October 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which declined to reopen the Veteran's claim for service connection for a right knee condition.

In a July 2012 decision, the Board reopened the Veteran's application to reopen a claim for entitlement to service connection for a right knee disorder and remanded the claim, along with a claim for service connection for a right foot disorder, for additional development. 

In a December 2012 decision, the AMC granted service connection for a right foot disorder and the Veteran has not expressed disagreement with that decision.  As such, the claim for service connection for a right foot disorder is no longer on appeal. 

Also, in a January 2012 statement, the Veteran submitted a stressor statement for an implied application to reopen a claim for service connection for posttraumatic stress disorder.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2012, the Veteran's representative indicated that following a knee injury in-service, the Veteran received two months of outpatient care at the U.S. Naval Hospital in Yokosuka, Japan.  In July 2012, the Board remanded the Veteran's claim, in pertinent part, to obtain any outstanding treatment records from that time. 

A request for records was made in July 2012.  However, there is no indication that the AMC received a response in its efforts to obtain records.  The December 2012 supplemental statement of the case (SSOC) also does not refer to any treatment records from the U.S. Naval Hospital in Yokosuka, Japan.  Given the lack of any formal finding of unavailability of in-service treatment records and, if necessary, notice to the Veteran of that unsuccessful development, the Board must remand the issue for appropriate development and due process consideration.  The AMC should send a second request for any treatment records concerning the Veteran's claimed right knee injury from U.S. Naval Hospital in Yokosuka, Japan.  If the records are determined to be unavailable, the AMC should produce a formal finding of unavailability and notify the Veteran accordingly.  

The Board sincerely regrets having to remand the Veteran's appeal another time. However, this remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain any additional VA and non-VA treatment records identified by the Veteran, to include attempting to obtain all pertinent records relating to the Veteran's in-service treatment at the U.S. Naval Hospital in Yokosuka, Japan.  All attempts to secure this evidence must be documented in the claims folder. 

If, after making reasonable efforts to obtain named records the records are unable to be secured, the AMC should produce a formal finding of unavailability and add it to the claims file.  The AMC should also notify the Veteran and (a) identify the specific records that were unable to be obtained; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


